DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (a computer-readable storage medium).Thus, the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media as they would be understood by one of ordinary skill in the art (See MPEP §2111.01), the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter. 
Accordingly the claimed machine readable storage medium is not limited to statutory elements only and thus non-statutory.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chor et al. (US Patent No. 11,145,123) in view of Bhatt et al. (US Patent Application Publication No. 2004/0252136).
Regarding claim 1, Chor discloses a method of specifying information displayed in a graphical user interface comprising [see col. 10, lines 28-45 and figure 8A; GUI for a screen search] : receiving a runbook definition, wherein the runbook definition is a template including a primary object category, a first object category that is related to the primary object category, a first chart definition  of first one or more metrics about the primary object category, and a second chart definition of second one or more metrics about the first object category [see col. 28, lines 37-45; col. 60 , lines 60-67; The categorization criteria include categories for grouping the results, such as any combination of partition, source, sourcetype, or host, or other categories  and query system output, to one or more client devices, various schemas, dashboards, playbooks, runbooks, cards, and/or visualizations that include real-time data associated with a particular machine. The schemas, dashboards, cards, and/or visualizations  then be overlaid with the real-world component by extended reality application in conjunction with an optional mobile template]; 
loading the runbook definition; applying the runbook definition to a first primary object that is an instance of the primary object category, wherein the first primary object has a first related object and the first related object is an  instance of the first object category [see col. 43, lines 23-45 and figures 9-15;  A user load a saved data model object using a report editor. the initial search query and fields used to drive the report editor may be obtained from a data model object. The data model object that is used to drive a report generation process may define a search and a set of fields. Upon loading of the data model object, the report generation process may enable a user to use the fields (e.g., the fields defined by the data model object) to define criteria for a report (e.g., filters, split rows/columns, aggregates, etc.) and the search used to identify events to identify events responsive to the search used to generate the report]; however, Chor fails to explicitly teach in response to said applying, updating the graphical user interface to display a first chart having the first chart definition of the first one or more metrics for the first primary object and updating the graphical user interface to display a second chart having the second chart definition of the second one or more metrics for the first related object. 
Bhatt discloses in response to said applying, updating the graphical user interface to display a first chart having the first chart definition of the first one or more metrics for the first primary object and updating the graphical user interface to display a second chart having the second chart definition of the second one or more metrics for the first related object [see paras 0048, figure 7-8 and 11;  toolbox area, located immediately to the chart display area's right, displays tools that may be used to customize the look-and-feel of the chart being defined. The toolbox area consists of an expandable, and collapsible, chart entities listing area that is displayed above a chart entities properties area. Selection of one of the chart entities in the listing area causes tools for the selected chart entity to be provided in the properties area]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Chor and Bhatt before the affective filing date of the claimed invention to modify, the software application program in an operating system of Chor to include generating charts to graphically represent data in a data source, as taught by Bhatt, with a reasonable expectation of success. The motivation for the application is maintained based on performance of the runbook operations and sharing data from storage device with the application host.
Regarding claim 3, Chor discloses wherein the runbook definition is persistently stored in a database [see col. 67, lines 4-17; schemas, dashboards, cards, playbooks, runbooks and/or other visualizations, onto the image(s) acquired via the camera, extended reality application stores the enhanced images, as shown in display images in an enhanced image data store and the enhanced image data store may be stored within database] .
Regarding claim 4, Bhatt discloses further comprising performing first processing that creates the runbook definition, wherein the first processing includes: selecting the primary object category from a plurality of predefined primary object categories; creating the first chart definition of the first one or more metrics about the primary object category [see paras 0056 and figure 5; a predefined chart may be generated during a run time. The flow chart depicts steps that may be performed by a computer system upon execution of a software program such as the chart execution program. The process begins, with the receipt of a user input requiring the display of a predefined chart and execution is initiated of a database query that is associated with the predefined chart for which the user input was received. The associated database query to be executed is determined by first retrieving a chart definition file associated with the predefined chart, from the database of chart definition files]; displaying a plurality of predefined related object categories that are related to the selected primary object category, wherein the plurality of predefined related object categories includes the first object category; responsive to displaying the plurality of predefined related object categories, selecting the first object category from the plurality of predefined related object categories; and creating the second chart definition of the second one or more metrics about the first object category [see paras 0057 and figures 5, 11; value measures are calculated for each of the category axis values (that is, for each of the categories) using the retrieved data and a value measure calculation as defined for the chart. Such a value measure calculation may be defined using the business content provider program]. 
Regarding claim 5, Chor discloses further comprising performing first processing that generates an updated version of the runbook definition [see figure 6A; a search head cluster  take the place of an independent search head where each search head in the search head cluster coordinates with peer search heads in the search head cluster to schedule jobs, replicate search results, update configurations, fulfill search requests].
Regarding claim 6, Chor discloses wherein the first processing includes updating the runbook definition to include a third chart definition of third one or more metrics about a specified object category that is one of the primary object category or the first object category [see figure 8A; the user can select a specific time range, or alternatively a relative time range, such as “today,” “yesterday” or “last week.” For real-time searches, the user can select the size of a preceding time window to search for real-time events. Search screen also initially may display a “data summary” dialog , and wherein the updated version of the runbook definition includes the third chart definition [see figure 13; The reporting application allows the user to create graphical visualizations of the statistics generated for a report and graphical user interface that display a set of components and associated statistics].
Regarding claim 7, Chor discloses storing the updated version of the runbook definition as a new runbook definition [see figures 13, 15; the reporting application allows the user to select a visualization of the statistics in a graph (e.g., bar chart, scatter plot, area chart, line chart, pie chart, radial gauge, marker gauge, filler gauge etc.), where the format of the graph  selected using the user interface controls along the left panel of the user interface of a bar chart visualization of an aspect of the statistical data and a scatter plot visualization of an aspect of the statistical data].
Regarding claim 9, Chor discloses wherein the primary object category and the first object category that is related to the primary object category define a first relationship between objects, and wherein the first relationship between objects is included in a plurality of predefined relationships between a plurality of  primary object categories and a plurality of other object categories related to the plurality of primary object categories [see paras 0056 and figure 5; a predefined chart may be generated during a run time. The flow chart depicts steps that may be performed by a computer system upon execution of a software program such as the chart execution program. The process begins, with the receipt of a user input requiring the display of a predefined chart and execution is initiated of a database query that is associated with the predefined chart for which the user input was received. The associated database query to be executed is determined by first retrieving a chart definition file associated with the predefined chart, from the database of chart definition files and see paras 0057 and figures 5, 11; value measures are calculated for each of the category axis values (that is, for each of the categories) using the retrieved data and a value measure calculation as defined for the chart. Such a value measure calculation may be defined using the business content provider program]. 
Regarding claim 10, Bhatt discloses wherein the plurality of primary object categories and the plurality of other object categories are storage object categories [see paras 0057 and figures 5, 11; value measures are calculated for each of the category axis values (that is, for each of the categories) using the retrieved data and a value measure calculation as defined for the chart. Such a value measure calculation may be defined using the business content provider program]. 
Regarding claim 11, Chor discloses wherein each of the storage object categories denotes a physical storage object category in a data storage system or a logical storage object category in the data storage system [see col. 28, lines 33-58; the categorization criteria can include categories for grouping the results, such as any combination of partition, source, sourcetype, or host, or other categories or fields as desired. The indexer use the categorization criteria to identify categorization criteria-value pairs or categorization criteria values by which to categories or group the results. The categorization criteria-value pairs correspond to one or more field-value pair entries stored in a relevant inverted index, one or more index-value pairs based on a directory in which the inverted index is located or an entry in the inverted index, or other criteria-value pair that identifies a general category and a particular value for that category. The categorization criteria values correspond to the value portion of the categorization criteria-value pair].
 Regarding claim 12, Chor discloses wherein the storage object categories include any one or more of: a data storage array, a storage group, a logical device, a physical storage device, a front end director, a front end director port, a back end director, and a back end director port [see col. 9, lines 34-65].
Regarding claim 12, Chor discloses wherein the primary object category is the storage group and the first primary object denotes a first storage group defined in a current configuration of the data storage system, and wherein the first object category is the logical device and the first related object denotes a first logical device defined in the current configuration of the data storage system [see col. 9, lines 13-27 and figures 1-2].
Regarding claim 14, Chor discloses wherein the graphical user interface is included in a data storage management application [see figures 14-15]. 
Regarding claim 15, Chor discloses wherein each of the first chart definition and the second chart definition identifies a chart type [see figures 17A-17D].
Regarding claim 16, Chor discloses wherein the chart type is included in a plurality of predefined chart types including a graph and a table [see figure 17A-17B].
Regarding claim 17, Chor discloses wherein runbook definition is a first runbook definition that is linked to a second runbook definition [see figures 13-15]. 
Regarding claims 19 and 20, Chor discloses a system comprising: one or more processors; and one or more memories comprising code stored thereon that, when executed, performs a method of specifying information displayed in a graphical user interface comprising [see col. 10, lines 28-45 and figures 1;  8A; GUI for a screen search] : receiving a runbook definition, wherein the runbook definition is a template including a primary object category, a first object category that is related to the primary object category, a first chart definition  of first one or more metrics about the primary object category, and a second chart definition of second one or more metrics about the first object category [see col. 28, lines 37-45; col. 60 , lines 60-67; The categorization criteria include categories for grouping the results, such as any combination of partition, source, sourcetype, or host, or other categories  and query system output, to one or more client devices, various schemas, dashboards, playbooks, runbooks, cards, and/or visualizations that include real-time data associated with a particular machine. The schemas, dashboards, cards, and/or visualizations then be overlaid with the real-world component by extended reality application in conjunction with an optional mobile template]; 
loading the runbook definition; applying the runbook definition to a first primary object that is an instance of the primary object category, wherein the first primary object has a first related object and the first related object is an instance of the first object category [see col. 43, lines 23-45 and figures 9-15; a user load a saved data model object using a report editor. the initial search query and fields used to drive the report editor obtained from a data model object. The data model object that is used to drive a report generation process define a search and a set of fields. Upon loading of the data model object, the report generation process enable a user to use the fields (e.g., the fields defined by the data model object) to define criteria for a report (e.g., filters, split rows/columns, aggregates, etc.) and the search used to identify events to identify events responsive to the search used to generate the report]; however, Chor fails to explicitly teach in response to said applying, updating the graphical user interface to display a first chart having the first chart definition of the first one or more metrics for the first primary object and updating the graphical user interface to display a second chart having the second chart definition of the second one or more metrics for the first related object. 
Bhatt discloses in response to said applying, updating the graphical user interface to display a first chart having the first chart definition of the first one or more metrics for the first primary object and updating the graphical user interface to display a second chart having the second chart definition of the second one or more metrics for the first related object [see paras 0048, figure 7-8 and 11;  toolbox area, located immediately to the chart display area's right, displays tools that used to customize the look-and-feel of the chart being defined. The toolbox area consists of an expandable, and collapsible, chart entities listing area that is displayed above a chart entities properties area. Selection of one of the chart entities in the listing area causes tools for the selected chart entity to be provided in the properties area]. 
It would have been obvious to one of an ordinary skill in the art, having the teachings of Chor and Bhatt before the affective filing date of the claimed invention to modify, the software application program in an operating system of Chor to include generating charts to graphically represent data in a data source, as taught by Bhatt, with a reasonable expectation of success. The motivation for the application is maintained based on performance of the runbook operations and sharing data from storage device with the application host. 
Regarding claim 20 is an independent claim and relates to a computer readable medium comprising code stored thereon that, when executed, performs method of specifying information displayed in a graphical user interface comprising. Since the features of claim 20 are substantially the same as those of claim 19 except for the category of invention, the same reasoning as in claim 19 applies to claim 20.

Allowable Subject Matter
Claims 2, 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Eschinger et al. (US Patent Application Publication 20210191769) discloses a runbook definition associated with the application is accessed by a processor, wherein the runbook definition includes at least one trigger event.
Allen et al. (US Patent No. 8,767,593) discloses a managing, system and method for scheduling, monitoring and controlling of audio and video communication and data collaboration.
Bosworth (US Patent Application Publication No. 2012/0016978) discloses computer program product for performing a service on a data processing system. A processor unit identifies information about the network data processing system for performing the service. 
Bhushan et al. (US Patent No. 11,275,944) discloses a mobile device is fitted with an extended reality (XR) software application program executing on a processor within an XR system, and optionally a camera. Via the XR software application program, various techniques are performed for interacting with a physical object.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/            Primary Examiner, Art Unit 2171